Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered August 9, 1989, convicting him of grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, criminal possession of stolen property in the fifth degree, unauthorized use of a vehicle in the third degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find, contrary to the defendant’s contention, that it was legally sufficient to establish that he intended to permanently "deprive another” of his property (see, Penal Law § 155.05 [1]; People v Robinson, 60 NY2d 982; People v Welsh, 124 AD2d 301). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Kunzeman, Eiber and Balletta, JJ., concur.